          Case 1:20-cv-00078-PAE Document 38 Filed 05/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


TALON PROFESSIONAL SERVICES, LLC,

                                        Plaintiff,                       20 Civ. 78 (PAE)
                        -v-
                                                                             ORDER
CENTERLIGHT HEALTH SYSTEM INC.,
SQUILLION SYSTEMS LLC, OKAYA INC.,
JOHN DOES 1–10, AND ABC CORPS. A–J

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

        On May 7, 2020, Akshay Gupta entered a notice of pro se appearance on behalf of

defendant Okaya Inc., Dkt. 36, and moved to dismiss the complaint, Dkt. 37. “[A] layperson,”

however, “may not represent a separate legal entity such as a corporation.” Lattanzio v.

COMTA, 481 F.3d 137, 139 (2d Cir. 2007). Defendant Okaya Inc. therefore cannot defend this

lawsuit unless it is represented by counsel. The Court, accordingly, will give Okaya Inc. four

weeks, until June 5, 2020, to retain an attorney and for that attorney to formally appear on its

behalf. Upon the appearance of new counsel, the Court will set a schedule for plaintiff’s

opposition to Okaya’s motion to dismiss. The Court will hold the motion in abeyance until that

time.

        In the event that Okaya Inc. remains unrepresented after June 5, 2020, the Court will be

compelled to entertain a motion by plaintiff’s counsel for entry of a default judgment as to Okaya

on account of its failure to defend this lawsuit.
        Case 1:20-cv-00078-PAE Document 38 Filed 05/08/20 Page 2 of 2



      SO ORDERED.



                                          PaJA.�
                                          ____________________________________
                                          Paul A. Engelmayer
                                          United States District Judge

Dated: May 8, 2020
       New York, New York




                                      2
